Citation Nr: 0433971	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

What evaluation is warranted for coccidioidomycosis with a 
history of partial left lung resection from November 30, 
2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1963 to 
April 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In January 2004, a Travel Board hearing was held before the 
undersigned.  The tape of that hearing was lost, and the 
veteran was accordingly afforded the opportunity of a further 
hearing to address his appeal.  In September 2004, the 
veteran wrote that he no longer desired a hearing prior to 
Board adjudication of his appeal.  An appellant's brief was 
accordingly prepared by the representative in November 2004, 
and that presentation is associated with the claims folder.  


FINDINGS OF FACT

1.  For the period from November 30, 2001 through November 
12, 2002, coccidioidomycosis was healed and inactive, and 
asymptomatic.  A chronic active condition, with minimal 
symptoms including occasional minor hemoptysis or productive 
cough, was not present.  

2.  For the period from November 13, 2002 through December 
15, 2003, coccidioidomycosis was chronic and requiring 
suppressive therapy, and manifested by not more than minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  

3.  Since December 16, 2003, coccidioidomycosis has been 
healed and inactive, and asymptomatic.  A chronic active 
condition, with minimal symptoms including occasional minor 
hemoptysis or productive cough, has not been present.  


CONCLUSIONS OF LAW

1.  For the period from November 30, 2001 through November 
12, 2002, the schedular requirements for a compensable rating 
for coccidioidomycosis with a history of partial left lung 
resection were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.10, 4.97, Diagnostic Code 6835 (2003).  

2.  For the period from November 13, 2002 through December 
15, 2003, the schedular requirements for a 50 percent rating 
for coccidioidomycosis, but not higher than 50 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.97, Diagnostic Code 
6835.  

3.  Since December 16, 2003, the schedular requirements for a 
compensable rating for coccidioidomycosis with a history of 
partial left lung resection have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.10, 4.97, Diagnostic Code 6835.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §  5103, VA has an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159.  Under 38 U.S.C.A. § 5103A, VA has an enhanced duty to 
assist a claimant in the development of evidence necessary to 
substantiate a claim for VA benefits.  These laws derive from 
the Veterans Claims Assistance Act (VCAA).  

VA has fulfilled these requirements in this case by issuing a 
VCAA letter in February 2002, notifying the veteran of the 
provisions of the VCAA and assistance to be afforded him in 
furtherance of his claim of entitlement to service connection 
for coccidioidomycosis with a history of partial left lung 
resection, then claimed as valley fever.  That claim was 
granted in the August 2002 rating decision.  Seeking a higher 
initial rating for his coccidioidomycosis, the veteran 
appealed that decision.  While that higher initial rating 
claim is a downstream issue from the grant of service 
connection, Grantham v. Brown, 114 F.3d 1156 (1997), VA's 
General Counsel has held that a VCAA notice is not required 
for such downstream issues, and that a Court decision 
suggesting otherwise was not binding precedent.  VAOPGCPREC 
8-2003, 69 Fed.Reg. 25180 (2004).  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

By a November 2003 development letter, and a January 2004 
statement of the case and accompanying letter, the RO 
notified the veteran of law governing entitlement to a higher 
evaluation for coccidioidomycosis, of the development that 
had been undertaken in furtherance of his claim, and of what 
medical findings would support a higher evaluation.  

VA treatment records were obtained and associated with the 
claims folder, and the veteran was afforded a VA examination 
in May 2002 to assess the nature of his coccidioidomycosis.  
The more recent treatment records, associated with the claims 
folder, show the severity of the disease up to assessed 
resolution of current active symptoms in December 2003.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Higher Initial Evaluation for Coccidioidomycosis with a 
History of Partial Left Lung Resection 

In light of the staged ratings doctrine announced in 
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999), the 
issue for consideration is the rating or ratings to be 
assigned for coccidioidomycosis, with a history of partial 
left lung resection, since November 30, 2001.  The veteran 
contends, in essence, that his coccidioidomycosis with a 
history of partial left lung resection is more severe than is 
reflected in the noncompensable rating assigned.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Coccidioidomycosis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6835, with the General Rating Formula for 
Mycotic Lung Disease.  Under that formula, a noncompensable 
rating is assigned for healed and inactive mycotic lesion 
that are asymptomatic.  A 30 percent evaluation is assigned 
for chronic pulmonary mycosis with minimal symptoms such a 
occasional minor hemoptysis or productive cough.  A 50 
percent evaluation is assigned for chronic pulmonary mycosis 
requiring suppressive therapy with no more than minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  A 100 percent evaluation is assigned for chronic 
pulmonary mycosis with persistent fever, weight loss, night 
sweats, or massive hemoptysis. 

In May 2002, the veteran reported complaints of coughing up a 
cup of blood one week prior.  He denied any repeat episodes 
as well as associated elevated temperature, night 
diaphoresis, shortness of breath, or pain with respiratory 
effort.  He did describe coughing at night.  Physical 
examination revealed normal findings.  Testing was negative 
for acute respiratory pathology.  The assessment was an 
episode of hemoptysis.  

That same day the veteran was afforded a VA compensation 
examination.  His history of coccidioidomycosis was noted and 
his claims folder reviewed.  The examiner noted the veteran's 
history of diagnosis of coccidioidomycosis within a month of 
separation from service, with treatment by amphotericin 
intravenously in 1967 or 1968, and surgical resection of the 
left lobe of the lungs in 1978 for treatment of cavitary 
disease.  The veteran reported recurrence of disease in the 
left lung over the years, with oral therapy several times, 
including hemoptysis any time he would have a cold or 
bronchitis.  The veteran reported the above-noted episode of 
hemoptysis, though that occasion was not accompanied by 
chronic cough symptoms.  

At the examination the veteran appeared thin but healthy.  
The chest was clear to percussion, though anterior breath 
sounds were altered in the left upper lung field with some 
areas of bronchial breathing and a few rhonchi.  The examiner 
assessed coccidioidomycosis with a history of partial left 
lung resection dating from shortly after service, with 
recurrences likely facilitated by reduced immunity due to the 
veteran's diabetes.  In a follow-up record, the examiner 
noted that laboratory studies showed no active cocci 
infection.  X-rays also showed no evidence of active lung 
disease, with only mild apical scarring.   

A VA pulmonary function test was conducted in July 2002.  
That study revealed normal spirometric findings and lung 
volumes, save for marginally decreased findings that were 
likely secondary to the partial lung resection.

VA treatment records include a November 13, 2002 record of 
treatment diagnosing relapse of pulmonary coccidioidomycosis, 
with treatment then prescribed of fluconazole, probably for 
at least 12 months.  A December 2002 follow up noted a 
positive sputum culture, and abnormal chest X-ray findings 
with nodular infiltrates and questionable cavities.  
Recurrent hemoptysis was noted.  The veteran was noted to be 
on two antibiotics.

On December 16, 2003, the veteran was asymptomatic for 
coccidioidomycosis following his treatment over the prior 
year with fluconazole.  He was without cough, fever, or chest 
pain.  Sputum test was negative. Treatment records do not 
note when prior to December 16, 2003 the veteran may have 
become asymptomatic, but do note that a sputum fungal culture 
in September 2003 was negative.  An addendum to the December 
2003 treatment record noted that serology results showed no 
active disease.  The treating physician told the veteran to 
discontinue using fluconazole after he finished his current 
supply.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against assigning a 
compensable rating for coccidioidomycosis, with a history of 
partial left lung resection, for the period from November 30, 
2001 through November 12, 2002, based on the absence of 
evidence of chronic pulmonary coccidioidomycosis during that 
interval.  The single, isolated instance of hemoptysis, 
without other symptoms of ongoing active disease and without 
positive serology, and in light of a May 2002 VA examiner 
finding no active disease, all preponderate against there 
being any active disease of a chronic nature from November 
30, 2001 to November 12, 2002.  

The evidence does, however, support the assignment of a 50 
percent evaluation for coccidioidomycosis from November 13, 
2002 through December 15, 2003, based on treatment records 
showing an active disease with minimal symptoms of chronic 
cough and hemoptysis, and treatment over that interval with 
suppressive therapy.  

The preponderance of the evidence is against the assignment 
of a 100 percent evaluation for that interval, based on the 
absence of persistent fever, night sweats, or massive 
hemoptysis.  

Finally, without signs of a productive cough with occasional 
minor hemoptysis, the preponderance of the evidence is 
against assignment of a compensable evaluation from December 
16, 2003, since from that date the disorder was found to be 
asymptomatic and without positive serology.  

Hence, the claim is allowed in part, and denied in part.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except where the Board grants a 
benefit between November 13, 2002 and December 15, 2003, the 
preponderance of the evidence is against the claim.


ORDER

For the period from November 30, 2001 through November 12, 
2002, a compensable evaluation for coccidioidomycosis, with a 
history of partial left lung resection, is denied.  

For the period from November 13, 2002 through December 15, 
2003, a 50 percent evaluation, but no more, is granted for 
coccidioidomycosis, with a history of partial left lung 
resection, subject to the law and regulations governing the 
payment of monetary awards.

Since December 16, 2003, a noncompensable evaluation for 
coccidioidomycosis, with a history of partial left lung 
resection, is assigned.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



